United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1238
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
Sammy Jefferson, also known as      *
Bey Bey,                            * [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                              Submitted: July 14, 2009
                                 Filed: July 28, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Sammy Jefferson appeals the 235-month prison sentence the district court1
imposed after he pleaded guilty to drug-conspiracy and drug-distribution charges. His
counsel has moved to withdraw and has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967). In two pro se briefs, Jefferson appears to contend that the appeal
waiver in this case should be invalidated, because it is so broad as to be



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
unconstitutional. He also raises sentencing issues, ineffective-assistance-of-counsel
claims, and prosecutorial-misconduct claims.

       Jefferson entered his guilty plea pursuant to a plea agreement in which he
waived his right to bring a direct appeal, and his right to bring a 28 U.S.C. § 2255
challenge on any ground other than ineffective assistance of counsel or prosecutorial
misconduct. We will enforce the appeal waiver here. The record reflects that (1) the
court accepted Jefferson’s plea, applied the plea-agreement stipulations, and sentenced
Jefferson within the resulting Guidelines range, thereby satisfying the conditions
precedent to the appeal waiver; (2) Jefferson had read the plea agreement, had
discussed it with his attorney, understood its terms, and was aware of the appeal
waiver; (3) his arguments fall within the scope of the appeal waiver; and (4) no
injustice would result from enforcing the appeal waiver, because Jefferson was
sentenced consistently with his stipulations in the negotiated plea agreement. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the appeal
waiver. Accordingly, we dismiss this appeal and grant defense counsel’s motion to
withdraw on condition that counsel inform appellant about the procedures for filing
petitions for rehearing and for certiorari. We also deny Jefferson’s motions to dismiss
counsel and to appoint new counsel.
                         ______________________________




                                         -2-